Citation Nr: 1237226	
Decision Date: 10/26/12    Archive Date: 11/09/12

DOCKET NO.  09-32 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than June 17, 2008 for an increased evaluation of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G.  Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1943 to October 1945.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Huntington, West Virginia.  The case came to the Board from the RO in Roanoke, Virginia.  In November 2011 the Board denied the Veteran's claim.  The Veteran appealed to the Court of Appeals for Veteran's Claims (Court).  The parties entered into a Joint Motion for Remand to the Board, which was implemented by the Court in March 2012.  The case has thus been returned to the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not timely appeal a March 1948 rating decision that reduced the Veteran's disability rating for his PTSD (then referred to as psychoneurosis, anxiety) from 50 percent to 30 percent, effective May 2, 1948.  He initially did not timely respond to the reduction.  After it took place he objected.  However, his submission did not meet the criteria for a substantive appeal which were in effect at that time.  Furthermore, he did not respond to a request to provide additional information/evidence to the RO and the claim was abandoned.

2.  The Veteran did not timely appeal a June 1950 rating decision that reduced the Veteran's disability rating for his PTSD (then referred to as psychoneurosis, anxiety) from 30 percent to 10 percent, effective August 19, 1950. 

3.  The Veteran filed a claim for an increased evaluation for his PTSD that was received by VA on June 17, 2008.

4.  There was no medical evidence that the Veteran's PTSD had increased in severity within the year prior to June 17, 2008.


CONCLUSIONS OF LAW

1.  The RO's rating decision in March 1948 that reduced the Veteran's disability rating for his PTSD from 50 percent to 30 percent is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2011); 38 C.F.R. § 35.022 (1939), Veterans Regulation No. 2(a) pt.II, par. III; Department of Veterans Affairs Regulation 1008; (effective January 25, 1936 to December 31, 1957).

2.  The RO's rating decision in August 1950 that reduced the Veteran's disability rating for his PTSD from 30 percent to 10 percent is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2011); Veterans Regulation No. 2(a) pt.II, par. III; Department of Veterans Affairs Regulation 1008; (effective January 25, 1936 to December 31, 1957).

3.  The criteria for an effective date earlier than June 17, 2008 for an increase in the Veteran's disability rating from 10 percent to 50 percent were not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in July 2010 in connection with his claim for an increased rating for his PTSD.  The letter informed the Veteran of VA's duty to assist him with obtaining evidence in support of his claim, explained that in order to receive a higher rating for an service connected disability the claimant needed to show that it got worse, and explained the manner whereby VA assigns disability ratings and effective dates for service connected disabilities.

The Veteran's claim for an earlier effective date for his PTSD is a downstream issue from his claim for an increased rating for PTSD.  The Veteran filed a claim for an increase in his rating for PTSD that was received by VA on June 17, 2008. The RO granted an increased rating of 50 percent effective the date that the Veteran's claim was received.  This was based on medical records and examinations dated after the receipt of the claim.  The Veteran then filed a notice of disagreement arguing that he should have received an earlier effective date for this award.  In these types of circumstances, VA is not required to issue a new VCAA letter. See VAOPGCPREC 8-2003.  In this precedential opinion, the General Counsel held that although VA is required to issue a statement of the case (SOC) if the downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not require separate notice of the information and evidence necessary to substantiate the newly raised issue. Id.  In this case, the Veteran was sent a statement of the case in April 2009 which explained how effective dates are assigned in increased ratings claims.  He was sent a supplemental statement of the case (SSOC) that also addressed this issue in September 2009.  He was sent another SSOC in September 2011 that addressed this issue.  Therefore, the Veteran was given sufficient notice of what was necessary in order to receive an earlier effective date for his increased rating of 50 percent for PTSD.

In addition to its duty to provide various notices to the Veteran, VA also must make reasonable efforts to assist the claimant with obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, examinations that were performed in conjunction with earlier rating reductions, a report of a VA contracted examination to determine the current severity of the Veteran's PTSD, lay statements from the Veteran and his daughter, and a letter from the Veteran's private physician.  There is no indication that additional evidence exists that would be pertinent to the resolution of this claim.

For the reasons set forth above, the Board finds that the VCAA was properly complied with in this case.  

Effective Date

The assignment of an effective date for an award of service connection or an increased rating is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  According to 38 U.S.C.A. § 5110, the effective date of an award of increased compensation will be earliest date at which is it ascertainable that an increase in disability arose, if application is received within 1 year of such date. With respect to increased rating claims, the implementing regulation, 38 C.F.R. § 3.400, provides that the effective date will be the earliest date that it is factually ascertainable that an increase in disability arose, if the claim is received within 1 year of that date, otherwise, the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).

In this case, the Veteran filed his claim for an increased rating, and it was received by VA on June 17, 2008.  There is no evidence of the filing of an earlier informal claim for an increased rating for his psychiatric disorder.  The record does reflect that he filed a claim for non-service connected pension benefits in 1997.  His representative initially filed an informal claim noting that disabilities were a prostate disorder, hypertension, and a nervous condition.  Appellant's income and net worth statement followed, and indicated that disability was due to prostate problems and hypertension.  It was noted that medical documentation would follow, but none was received.  The claim was denied due to excess income.  No disagreement with that determination was received.  As noted, the instant claim for an increase was received June 17, 2008.  He noted he was going to go to a VA Medical Center for evaluation.

VA medical records reveal that the Veteran was evaluated in early July 2008.  He was determined to have PTSD.  He gave a history of having had no psychiatric treatment since service discharge.

At his August 2008 VA contract examination, the Veteran admitted that after his initial treatment for "shell shock" in 1945, he had not sought medical treatment for his PTSD until July 8, 2008, at which time he was formally diagnosed with PTSD. The examiner documented symptoms that were consistent with a 50 percent rating at that examination.  On the basis of these documents a higher rating was assigned.

The Veteran argues that lay statements that he and his daughter submitted in support of his claim entitle him to an earlier effective date.  These statements do not establish that the Veteran's disability had increased in severity within the year prior to June 17, 2008.  The statement from the Veteran's daughter, received in July 2008, largely details the Veteran's symptoms during her childhood.  She reported that currently he is at times ready to "explode" and that while he has an easy time making friends the friendships deteriorate because of the Veteran's mood swings and that this also appears to happen with business relationships.  He continues to be compulsive about having things neat and tidy.  For the past 15 years, he has been more melancholy.  This letter does not demonstrate that an increase in the severity of the Veteran's symptoms had occurred within the year prior to the receipt of his claim.  Rather, it details his symptoms over a period of decades with no particular attention paid to the one year period prior to June 17, 2008.  

Similarly, the Veteran submitted a letter, received in September 2008, which addressed his stressful military experiences and his symptoms over the years.  In the past, he had difficulty with concentration and noises that made it difficult for him to work.  He had nightmares.  He was short tempered and nervous.  He could not handle stress and even now he has to write everything down in order to remember it.  He sometimes cries when he sees disabled Veterans because it reminds him of his time in the hospital.  This statement, again, details the Veteran's symptoms since the war but does not show that any increase in severity occurred during the 1 year prior to June 17, 2008.

The Veteran also submitted other written statements, including a statement in August 2010, which described his symptoms since World War II ended.  None of these documents show an increase in severity within the year prior to June 17, 2008. 

A letter from the Veteran' private physician dated in November 2010 indicated that the Veteran experienced chronic anxiety and depression related to his combat experiences.  He had nightmares, is easily started, and is becoming more withdrawn.  Again, this letter does not indicate that the Veteran experienced an increase in his level of disability in the year prior to June 17, 2008.

The Veteran contends that he should be granted an effective date for the 50 percent rating of March 2, 1948, which is the date that his disability rating was decreased from 50 percent to 30 percent as of May 1948.  It was subsequently reduced from 30 percent to 10 percent in a September 1950 rating decision.  The Veteran contends that he should receive an increased rating effective March 2, 1948 because his symptoms had not actually improved at the time of the rating reductions.  

However, the rating reductions in March 1948 and September 1950 are final. While the Veteran's attorney contends that the March 1948 decision never became final because the Veteran sent correspondence indicating why he thought his rating should not be reduced, it is clear that this letter did not commence the appellate process.  

The notice of the rating decision of March 1948 informed the Veteran that he could submit additional evidence in 60 days or the reduction would take effect.  It informed the Veteran that he could submit additional evidence to support reconsideration of his claim.  Alternatively, he could initiate an appeal.  To institute an appeal he was to contact the RO.  

The Veteran then sent a letter, received in late May 1948, in which he noted that while he had been given 2 months to object to the rating reduction, he had not done so because he thought it was justified.  However, upon further reflection, he felt that his symptoms were severe enough so that the rating should not have been reduced.  He indicated that he felt he should not have been reduced, that he had lost his trade and was working for a family member and as the RO "to look into the matter."

Under 38 C.F.R. § 35.022(c), as in effect at the time, applications for review on appeal to the Administrator of Veterans' Affairs shall be filed within 1 year from the date of the mailing of notice of the result of the initial review.  Applications for review must be filed with the activity which entered the denial.  If no application for review on appeal is filed in accordance with this section within the time period specified, the action taken on initial review shall become final and the claim will not thereafter be reopened or allowed except where subsequent to the denial new and material evidence is secured.

Further, according to the version of 38 C.F.R. § 35.022(g) (1939) in effect at the time of the reduction, an application for review on appeal to the administrator had to include the name and service of the Veteran on account of whose service the claim is based, the claim number, and the date of the action from which appeal was taken.  The application must clearly identify the benefit sought.  Furthermore, each application should contain specific assignments of the alleged mistake of fact or error of law in the adjudication of said claim, and any application for review that is insufficient in this respect may be dismissed.  The correspondence sent by the Veteran did not indicate his service and it did not contain the date of the action from which appeal was taken.  He did not clearly identify an error in fact or law; rather, he listed symptoms that he believed supported the 50 percent rating which had previously been in effect.  Furthermore, while the Veteran indicated dissatisfaction with the decision, he did not indicate whether he was seeking reconsideration or whether he wanted to appeal the decision.  

After receiving the Veteran's letter, the RO sent the Veteran a letter in June 1948 indicating the type of evidence he should submit in order for the reduction for be reconsidered by the RO.  He was also informed that if he had no further evidence to submit, but believed that the decision was not in accordance with the law, he could appeal at any time within 1 year from March 8, 1948.  In order to initiate the process, he needed to inform the RO and he would then be sent a form to complete for this purpose.  The Veteran never responded to this letter, and he never filed documentation that met all of the criteria for an application for review on appeal as set forth in 38 C.F.R. § 35.022.  

Moreover, any appeal by the Veteran would have been considered abandoned.  The version of 38 C.F.R. § 3.1028 (1936) in effect in 1948 provided that in an original claim or a claim for increase in which no response has been made within one year after the request for evidence or order for physical examination, the claimant's failure or disregard will constitute abandonment of the claim and sufficient ground for its rejection.  The RO's June 1948 letter clearly indicated that the Veteran's letter had not been interpreted as indicating an intent to appeal, and that if he wanted reconsideration or to appeal further action would need to be taken by him, either in terms of the submission of additional evidence (reconsideration) or identification of an error of fact or law (appeal).  The Veteran never responded to this letter, despite notification that he needed to do so in order to effectively initiate an appeal.  In fact, the Veteran took no action even when his compensation was again reduced from 30 percent to 10 percent in June 1950.  This is further indication that the Veteran did not believe that he had initiated an appeal of the prior reduction.  

As noted above, the Veteran's disability compensation was again reduced from 30 percent to 10 percent in a June 1950 rating decision.  The Veteran did not send in any correspondence within a year of this decision, and this decision also became final.  

The law in effect at the time of the above rating actions granted a period of 1 year from the date of notice of the result of the initial determination for the filing of an application for review on appeal; otherwise, that determination becomes final and is not subject to revision on the same factual basis.  Veterans Regulation No. 2(a) pt.II, par. III; Department of Veterans Affairs Regulation 1008; (effective January 25, 1936 to December 31, 1957).  The Veteran's assertion that he intended to appeal the 1948 decision which was made more than 50 years after that decision cannot serve to initiate an appeal thereof.  While his letter might well today be considered a notice of disagreement to initiate an appeal under current law, it was clearly inadequate to initiate an appeal under the law in effect at the time.

Insofar as the March 1948 and June 1950 rating decisions are final, they may be overturned only on the basis of clear and unmistakable error, which was not alleged in this case.  

Insofar as there is no legal basis to award an effective date that is earlier than the date of claim in this case, an earlier effective date for the grant of a 50 percent rating for PTSD is denied. 

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

An effective date earlier than June 17, 2008 for the assignment of a 50 percent rating for PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


